EX 99.28 (g)(1)(xi) ADDENDUM TO MASTER GLOBAL CUSTODY AGREEMENT The undersigneds JNL/AllianceBernstein Dynamic Asset Allocation Fund Ltd. and Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Ltd., each formed under the Companies law of the Cayman Islands, each with an address at P.O. Box 309, Ugland House, Grand Caymans KY1-1104 Cayman Islands, each hereby request the securities custody services of JPMorgan Chase Bank, N.A., and by its signature below, agrees to the terms and conditions of that certain Master Global Custody Agreement (including amendments thereto) (“the Custody Agreement”) as a Customer as such term is defined therein, that certain Settled Securities Class Action Services Addendum, that certain International Proxy Voting Addendum, each dated June 16, 2011, by and among JPMorgan Chase Bank, N.A. and certain affiliated companies of the undersigned effective as of April 28, 2014. By their signature below, each party hereby agrees to replace Schedule A of the Custody Agreement with Schedule A attached hereto. JNL/AllianceBernstein Dynamic Asset Allocation Fund Ltd. and Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Ltd. By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President Date: March 10, 2014 Acknowledged and agreed: JPMORGAN CHASE BANK, N.A. By: /s/ Anna Maria Calla Minniti Name: Anna Maria Calla Minniti Title: Vice President Date: March 11, 2014 Each entity listed on Schedule A to the Custody Agreement By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President Date: March 10, 2014 Addendum to Master Global Custody Agreement 1 SCHEDULE A List of Accounts JNL/BlackRock Global Allocation Fund Ltd JNL/AQR Managed Futures Strategy Fund Ltd JNL ASF, LLC JNL ASF II (SBP), LLC JNL/BlackRock Commodity Securities Strategy Fund Ltd. JNL/Ivy Asset Strategy Fund Ltd. Curian/AQR Risk Parity Fund Ltd. Curian/Van Eck International Gold Fund Ltd. JNL/AllianceBernstein Dynamic Asset Allocation Fund Ltd. Curian/Neuberger Berman Risk Balanced Commodity Strategy Fund Ltd. Addendum to Master Global Custody Agreement 2
